Believing with appellee that Mr. Barr exceeded his privilege, I am forced to dissent from the conclusion of my brethren reversing and rendering this case. To the facts stated by the majority of the court I would add only the following from Mrs. Layton's testimony:
"As to what tone of voice Mr. Barr was talking in when he asked me where those bloomers were. I will state that he talked loud and mad."
The law on appellees' proposition was thus stated by the Galveston court in Koehler v. Sircovich (Tex.Civ.App.) 269 S.W. 812:
"In none of the cases cited was it shown that the defamatory statements were made in the hearing of others in no way interested in the matter and in none of them was the good faith of the defendant drawn in question as in this case. The right of the defendant if he honestly believed that plaintiff had taken the money from the cash register to question her in regard to the matter and to make to her and all others who had any interest in the matter such statements in regard thereto as he had reasonable grounds to believe were true, seems to he well settled by the decisions of our courts. But this right cannot be extended into a license to publicly and falsely brand one as a thief, even though the accuser may not be actuated by malice in making the charge. It would seem Upon principle and authority that the right to make such false statements, when made in good faith, is so restricted that they may only be made to those directly interested in their subject-matter and to whom the accuser is under a duty to communicate facts which he believes to be true."
The Supreme Court of Georgia in the well-reasoned case of Sheftall v. Railway Co., 123 Ga. 589, 51 S.E. 646, discussing this proposition, said:
"The persons to whom the statement is published must be limited to those to whom the interest to be promoted requires that the information should be given. If it be published to strangers, wholly without interest in the matter, the communication loses its privilege. Care must be taken that the words reach only those who are concerned to hear them."
As an exception to the general rule, that case recognized that the publishing in the presence of third persons whose presence was merely casual and not sought by the defendant would not destroy the privilege, "or if it appears that the presence of the third persons at the time of the publication was due to the act or conduct of the party complaining, the privilege would not be lost." But the court said: *Page 196 
"It would be otherwise if the defendant purposely sought an opportunity of making a communication prima facie privileged in the presence of the very persons who are most likely to act upon it to the prejudice of the plaintiff."
In enumerating the essentials of the defense of privilege, the court said:
"To make the defense of privilege complete in an action of libel, good faith, and interest to be upheld, a statement limited in its scope to this purpose, a proper occasion and publication in a proper manner and toproper parties only, must appear. The absence of any one or more of these constituent elements will, as a general rule, prevent the party from relying upon the privilege. All of these questions are, however, questions of fact for the jury to determine according to the circumstances of each case under appropriate instructions from the court."
In Fields v. Bynum, 156 N.C. 413, 72 S.E. 449, the Supreme Court of North Carolina said:
"In the case of spoken words, the defendant must be careful in whose presence he speaks. While the accidental presence of a third person will not always take the case out of the privilege, it is otherwise if the defendant purposely selects an occasion where a number of persons are present."
On the principles thus announced, had Mr. Barr made a charge of theft to Mrs. Layton in the presence of strangers when she was examining the bloomers, all the conditions of a perfect qualified privilege would have existed as a matter of law. The communication, the occasion, Mr. Barr and Mrs. Layton would all have been within the principles of qualified privilege. The presence of strangers would have been merely casual, not sought by Mr. Barr, but due to the acts and conduct of Mrs. Layton. But he did not make the charge at the time and on the occasion created by the conduct of Mrs. Layton. He chose his own time and place and occasion. Why did he not make the charge when Mrs. Layton was examining the bloomers? Why did he take her to the middle of the store to make the charge? Why did he make the charge in a loud and angry voice in the presence of strangers? I believe the law of qualified privilege was correctly stated by the Supreme Court of North Carolina and Georgia in the cited cases, and under those decisions a person, though qualifiedly privileged, who chooses his time and occasion to make a slanderous charge of theft, "must be careful" in whose presence he speaks, and must exercise care "that the words reach only those who are concerned to hear them"; and if, failing to exercise due care, the communication "be published to strangers, wholly without interest in the matter, the communication loses its privilege." The issue thus suggested was the issue upon which appellee predicated her case. Her pleadings are fully analyzed by the majority opinion. No issue of malice was submitted by the court, and all requested charges on that issue were refused. Appellee made only one issue — that the presence of third persons at the time the communication was made destroyed the privilege. That was the only issue submitted to the jury. The only proposition before us, then, is the proper construction of the facts on this case. My brethren, carefully reviewing the facts, say that as a matter of law the issue of loss of privilege was not made. Reviewing the same facts, I say on the authority cited that the issue was made. From the facts the jury could have found that the presence of strangers was not casual, but sought by Grady Barr, and that he sought the occasion that the charge might be given to the public. If I am correct, a finding in appellees' favor on such issues would establish her case. Being raised by the evidence, though not submitted in detail to the jury, the judgment of the trial court resolved all necessary issues in appellees' favor. I think the judgment should be affirmed. *Page 197